Case 1:19-cv-25311-KMW Document 1 Entered on FLSD Docket 12/30/2019 Page 1 of 3



                                  UNITED STATES DISTRICT
                                 COURT SOUTHERN DISTRICT
                                       OF FLORIDA

                  Case No.1:19cv25311–Civ–                           /

  ANDREW LEE,

                 Plaintiff,
  vs.

  CARNIVAL CORPORATION,

                 Defendant.
                                                      /

                                            COMPLAINT

        COMES       NOW,      Plaintiff,   ANDREW             LEE,   sues   Defendant,   CARNIVAL

 CORPORATION, and alleges:

        1.      This is a negligence action in which the Plaintiff alleges that the Defendant’s

 negligence in dropping scalding hot pizza onto Plaintiff caused him to sustain serious personal

 injury. This case falls within the Court’s diversity-of-citizenship jurisdiction.

        2.      The Plaintiff is a citizen of Illinois.

        3.      The Defendant is a corporation incorporated under the laws of the Republic of

 Panama. The Defendant’s principal place of business is in Florida.

        4.      The amount in controversy, without interest and costs, exceeds $75,000.

        5.      The passenger ticket the Defendant sold the Plaintiff contains a forum-selection

 clause that says that actions such as this may be filed only in Miami, in the United States District

 Court for the Southern District of Florida.

        6.      The Plaintiff has performed all conditions precedent to be performed by the

 Plaintiff, or the conditions have occurred.

        7.      On or about January 2, 2019, the Plaintiff was a fare-paying passenger aboard
                                                Page 1 of 3
Case 1:19-cv-25311-KMW Document 1 Entered on FLSD Docket 12/30/2019 Page 2 of 3



 Carnival Triumph, a cruise ship owned and operated by the Defendant.

        8.      At that time and place, the Defendant owed the Plaintiff a duty of reasonable care

 under the circumstances.

        9.      At that time and place, the Defendant breached its duty of care in one or more of

 the following ways, causing the Plaintiff to sustain serious personal injury when a scalding hot

 plated pizza fell onto Plaintiff’s arm:

        a.      That Defendant failed to adequately train its employee(s) and/or agent(s)
                on how to properly serve and/or stock its plated pizza and/or food in
                general;

        b.      The Defendant failed to use reasonable care in the service and/or stocking
                of the plated pizza;

        c.      The Defendant failed to ensure that no patrons were present during the
                service and/or stocking of the plated pizza;

        d.      The Defendant failed to adequately inspect the area to ensure it was free
                and clear of patrons prior to serving and/or stocking the plated pizza;

        e.      The Defendant failed to adequately instruct its employee(s) and/or
                agent(s) on how to properly serve and/or stock its plated pizza and/or food
                in general;

        f.      The Defendant failed to implement a policy and/or procedure to ensure
                that plated food, in general, and pizza, specifically, would not be served
                and/or stocked in the presence of patrons thus increasing the possibility of
                the hot food falling onto patrons.

        g.      Defendant failed to warn passengers about the presence of hot plated food,
                in general, and hot pizza, specifically, as well as the dangers associated
                with same;

        h.      The Defendant failed to assign enough crew members to monitor the area
                and make it safe;

        i.      The Defendant knew about the dangers associated with serving hot plated
                food in the presence of patrons or that the Defendant should have known
                about this danger, or the condition occurred with regularity and was
                therefore foreseeable;

        j.      The Defendant failed to staff its ship with personnel who were able to give

                                              Page 2 of 3
Case 1:19-cv-25311-KMW Document 1 Entered on FLSD Docket 12/30/2019 Page 3 of 3



                 the Plaintiff adequate medical care, and the Defendant failed to give the
                 Plaintiff adequate medical care; and

         k.      The Defendant breached its duty in other ways to be determined during
                 discovery.

         10.      The Defendant caused the hazards described in paragraphs 9(a) through 9(k),

 above, or those hazards were known to the Defendant, or had existed for sufficient length of time

 that the Defendant should have known about them, or the hazards occurred with regularity and

 were thus foreseeable.

         11.      As a result of the Defendant’s negligence, the Plaintiff suffered bodily injury and

 resulting pain and suffering, disability, physical impairment, disfigurement, mental anguish,

 inconvenience, loss of capacity for the enjoyment of life, expense of hospitalization, medical

 and nursing care and treatment, loss of earnings, loss of ability to earn money, and aggravation

 of a previously existing condition. The losses are either permanent or continuing and the Plaintiff

 will suffer the losses in the future.

         WHEREFORE, the Plaintiff demands judgment for more than $75,000 in damages

 against the Defendant, and costs, and the Plaintiff demands a jury trial.

         Dated this 30th day of December, 2019.

                                                        STEINLAW, P.A.
                                                        Attorneys for Plaintiff
                                                        17971 Biscayne Boulevard
                                                        Suite 216
                                                        Aventura, FL 33160
                                                        Tel: (786) 230-3819
                                                        Fax: (305) 627-3302
                                                        bstein@steinlaw.com

                                                    By: /s/ Brandon E. Stein
                                                        BRANDON E. STEIN, ESQ.
                                                        Florida Bar No.: 88302




                                               Page 3 of 3
